Citation Nr: 1435994	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to service connection for sleep apnea.


FINDING OF FACT

The Veteran's current sleep apnea is not the result of a disease or injury in active service, and is not proximately due to, or aggravated by, service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, including as secondary to service-connected PSTD, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A December 2013 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate her claim for service connection for sleep apnea, including on a secondary basis to another service-connected disability, in accordance with 38 C.F.R. § 3.159(b).  

The RO obtained the Veteran's service treatment records (STRs), and her post-service VA and private treatment records.  Additionally, the Veteran has been afforded a VA examination with respect to her claim, and an opinion was obtained from a medical specialist in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2013).  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Service Connection

      A.  Governing Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 133.  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013).  Service connection will also be granted on a secondary basis for additional disability that results from aggravation of a non-service connected disability by a service connected disability.  VA will not; however, concede aggravation unless there is medical evidence created prior to aggravation or at any time between the aggravation and current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b) (2013).

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Secondary Service Connection

The Veteran clearly has obstructive sleep apnea (OSA) as shown by October 2008 and March 2010 private sleep studies. 

With respect to the Veteran's claim that sleep apnea was incurred as secondary to her service-connected PTSD, the medical evidence shows that sleep apnea was first diagnosed in October 2008, after PTSD symptoms were manifest.  

The Veteran was afforded a VA examination for her sleep apnea in May 2011.  The examiner noted that OSA was related to obesity, neck circumference, weight and hip ratios, and smoking.  Association with mild pulmonary hypertension, coronary artery disease, strokes, cardiac arrhythmia, and ischemic strokes was also noted.  The examiner stated that there was no correlation between PTSD and OSA.  Thus, the examiner concluded that sleep apnea was less likely as not caused by or a result of PTSD.  In support of her conclusions, the examiner cited to medical literature.

In a June 2012 addendum to the May 2011 VA examination report, the same examiner noted that she had reviewed medical literature provided by the Veteran, but that none of the research showed that PTSD was clinically proven to cause or aggravate OSA.  While the medical literature suggested a possible correlation between OSA and PTSD, the evidence was not conclusive.  

In a February 2014 report, a VHA specialist noted agreement with the VA examiner's opinions.  The specialist noted that while literature provided by the Veteran suggested a very high prevalence of OSA in veterans with PTSD, the literature suggested that these could be comorbidities.  The specialist noted that association of OSA with psychiatric disorders did not equal causation, and that there no causal mechanism was suggested.  Thus, the specialist concluded that the Veteran's OSA was less likely due to, or the result of, PTSD.  

With respect to aggravation, the VHA specialist noted that PTSD had been shown to decrease the adherence of continuous positive airway pressure (CPAP) device use as treatment in patients with OSA.  The specialist noted that while this may potentially lead to undertreated or untreated OSA, he was not aware of medical literature that suggested that no treatment or partial treatment of OSA with CPAP would lead to aggravation.  Moreover, in the Veteran's case, she had tolerated CPAP treatment well and was benefiting from the treatment.  There was no documentation that the Veteran's PTSD had interfered with her CPAP use.  Thus, the specialist concluded that the Veteran's OSA was less likely than not aggravated by PTSD.  

The VA examiner and VHA specialist have provided fully articulated, well-reasoned, and fully informed opinions regarding the etiology of the Veteran's sleep apnea, and these opinions clearly noted that evidence of record and medical literature did not support a finding that the Veteran's sleep apnea was at least as likely as not caused by or aggravated by her PTSD.  See Nieves-Rodriguez, supra.  

	C.  Direct Service Connection

While the Veteran and her prior representative have maintained that her sleep apnea was incurred on a secondary basis, the possibility of direct service connection has also been raised in the record.  In a May 2014 letter, the Veteran's prior representative referenced a January 2013 statement from her ex-husband and suggested that the letter, which addressed the Veteran's sleep walking habit and bouts of depression, provided evidence of significant sleep issues that could be directly the result of service.  

Notably, the Veteran's STRs are devoid of any indication that she suffered from sleep apnea or any other sleep disorder during service.  Rather, the evidence shows that sleep apnea was not diagnosed until nearly 30 years after her separation from service.  

Moreover, in his February 2014 report, the VHA specialist concluded that the Veteran's OSA was less likely to have had its onset in service or to otherwise be the result of an in-service disease or injury.  The specialist highlighted OSA risk factors and noted that on review of the Veteran's STRs, he found no signs or symptoms suggestive of the presence of possible OSA.  The specialist further noted that sleep walking was a separate disorder from OSA and that it did not cause or lead to OSA.  The specialist finally noted that depression was a separate entity and that it did not cause or lead to OSA.

The VHA specialist's opinion regarding direct service connection is also fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez, supra.  He provided clear reasons and bases as to why the Veteran's sleep apnea was not at least as likely as not incurred during or as a result of service.  Based on the evidence, service connection on a direct basis is also not warranted.  See Walker, supra.

The Veteran has expressed her opinion that her sleep apnea was caused or aggravated by her PTSD, however, it would require medical expertise to provide such an opinion, especially where, as here, medical professionals have concluded that medical evidence and medical literature have not established such a causation or aggravation link between sleep apnea and PTSD.  As the Veteran lacks the requisite medical expertise, her opinion does not constitute competent evidence regarding the etiology of her sleep apnea.  See Jandreau v, 492 F.3d at 1376-77.  

Finally, the Veteran's representative provided a copy of a prior Board decision which granted service connection for sleep apnea on a secondary basis to service-connected PTSD.  The Board not only notes the non-precedential nature of its own decisions, but also notes that the earlier decision submitted by the representative is factually distinct from the instant case, where the veteran in that case was found to have a prior upper airway syndrome related to psychological disability, and that the upper airway syndrome was determined to at least as likely as not be a precursor to that veteran's sleep apnea.  See 38 C.F.R. § 20.1303 (2013).

Absent competent evidence linking current sleep apnea to service or a service connected disease or disability, the preponderance of the evidence is against the 
Veteran's claim.  Reasonable doubt, therefore, does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


